DocuSign Envelope ID: AEF6DA56-2E7B-4DFC-AAC3-99C31440ACE9
           Case 1:20-cv-02662-KAM-LB Document 34 Filed 05/24/21 Page 1 of 2 PageID #: 381
DocuSign Envelope ID: AEF6DA56-2E7B-4DFC-AAC3-99C31440ACE9
           Case 1:20-cv-02662-KAM-LB Document 34 Filed 05/24/21 Page 2 of 2 PageID #: 382




                                                                 New York, NY 10178-0060
                                                                 Tel: 1.212.309.6707
                                                                 Email: nicole.zito@morganlewis.com

                                                             Attorneys for Defendants

                                                                    May 21
                                                             Dated: __________, 2021




                                                             2
